NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted February 4, 2010∗
                                     Decided February 9, 2010


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge


No.     09-3164                                                   Appeal from the United
                                                                  States District Court for the
UNITED STATES OF AMERICA,                                         Central District of Illinois.
      Plaintiff-Appellee,
                                                                  No. 02-30011
                v.                                                Jeanne E. Scott, Judge.

C ORTEZ D. GILLUM ,
      Defendant-Appellant.


                                                 Order

       Cortez Gillum pleaded guilty to a federal crime and was sentenced in 2002. He
did not appeal or file a timely petition under 28 U.S.C. §2255. But of late he has filed
multiple motions asking the district court for release. Last year we informed Gillum that
the district court is not authorized to consider these motions. United States v. Gillum, No.
08-2348 (7th Cir. Mar. 3, 2009) (nonprecedential disposition). This did not deter Gillum
from trying again.




∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-3164                                                                   Page 2

        His latest motion contends that the district judge lacked subject-matter
jurisdiction. He appears to believe that this supplies an end around all of the statutes,
rules, and doctrines that limit post-judgment challenges to criminal convictions. It does
not. Jurisdictional arguments, like all others, must be presented before the judgment
becomes final or the time for collateral review expires. Gillum also errs in supposing
that the Interstate Agreement on Detainers, on which his latest arguments rest, affects
federal jurisdiction. Every indictment for a federal crime comes within the district
courts’ subject-matter jurisdiction. 18 U.S.C. §3231; United States v. Martin, 147 F.3d 529
(7th Cir. 1997). Whether or not the IAD afforded a full or partial defense to the charge
does not affect the district court’s authority to resolve the dispute (which is what
“subject-matter jurisdiction” means).

        Gillum must understand that any further motions in the district court will expose
him to sanctions, including not only a fine but also an order directing clerks to return
his motions unfiled, unless the motion makes a bona fide effort to demonstrate that it is
not only within the scope of 28 U.S.C. §2255 but also timely under the criteria of
§2255(f)--and that it has been authorized under §2255(h) if any of Gillum’s prior
motions is deemed to be a collateral attack. See Castro v. United States, 540 U.S. 375
(2003).